Exhibit(a)(1)(H) November 3, 2010 iMergent, Inc. 1615 South 52nd Street Tempe, Arizona 85281 (801)227-0004 Steven G. Mihaylo, Chief Executive Officer To Our Shareholders: As described in the enclosed materials, iMergent, Inc. ("iMergent") is offering to purchase up to $4,750,000 in value of shares of its common stock, or a lower amount depending on the number of shares that are properly tendered. The price paid by iMergent will not be greater than $4.75 nor less than $4.35 per share, net to the seller in cash, without interest. iMergent is conducting the offer through a procedure commonly referred to as a modified Dutch auction tender offer. This procedure allows you to select the price within (and including) the $4.35 to $4.75 price range at which you are willing to sell your shares to iMergent. Alternatively, this procedure allows you to sell all or a portion of your shares to iMergent at the purchase price to be determined by iMergent in accordance with the terms of the tender offer. Choosing the latter alternative could result in your receipt of a price per share as low as $4.35. All shares that iMergent purchases under the tender offer will be purchased at the same price. The Company will not purchase any shares above the determined purchase price. You may tender all or only a portion of your shares upon the terms and subject to the conditions of the tender offer, including the odd lot, proration and conditional tender provisions. Based upon the number of shares tendered and the prices specified by the tendering shareholders, iMergent will determine the lowest single price (the "Purchase Price") within the $4.35 to $4.75 range that will allow it to buy up to $4,750,000 in value of shares of its common stock, or a lower amount depending on the number of shares that are properly tendered. iMergent will pay tendering shareholders the Purchase Price in cash, for all of the shares that are properly tendered at or below the Purchase Price, subject to possible proration and the provisions relating to the tender of odd lots and conditional tenders described in the enclosed offer to purchase. Any shareholder whose shares are properly tendered directly to Direct Transfer, LLC, the depositary in the tender offer, and thereafter purchased by iMergent pursuant to the tender offer, will receive the net aggregate Purchase Price in cash, without interest, as promptly as practicable after the expiration of the tender offer, thus avoiding the usual transaction costs associated with open market sales. If you hold shares through a broker or bank, you should consult your broker or bank to determine whether any transaction costs apply. Shareholders that own fewer than 100 shares should note that the tender offer represents an opportunity for them to sell their shares without reduction for any odd lot discounts. Tendered shares that iMergent does not purchase will be promptly returned to the tendering shareholder. If you do not wish to participate in the tender offer, you do not need to take any action. We explain the terms and conditions of the tender offer in detail in the enclosed Offer to Purchase and the related Letter of Transmittal. I encourage you to read these materials carefully before making any decision with respect to the tender offer. The Board of Directors of iMergent has approved the tender offer. However, neither iMergent, its Board of Directors nor the information agent make any recommendation to you as to whether you should tender or refrain from tendering your shares or as to the price or prices at which you may choose to tender your shares. You must make your own decision as to whether to tender your shares and, if so, how many shares to tender and the price or prices at which you wish to tender your shares. iMergent's directors and executive officers have advised iMergent that they do not intend to tender any shares in the tender offer. The tender offer will expire at 5:00p.m., New York City time, on December 2, 2010, unless iMergent extends the tender offer. If you have any questions regarding the tender offer or need assistance in tendering your shares, please contact Phoenix Advisory Partners, the information agent for the tender offer, at (800)576-4314. Sincerely, /s/ Steven G. Mihaylo Steven G. Mihaylo Chief Executive Officer Exhibit (a)(1)(H)
